IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                April 15, 2008
                                No. 07-50650
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee
v.

DAVID DELACRUZ, also known as David De-La-Cruz

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:05-CR-209-1


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      David Delacruz appeals his guilty plea conviction for possession with
intent to distribute methamphetamine and aiding and abetting and possession
of a firearm in furtherance of a drug trafficking crime and aiding and abetting.
He argues that the district court erred in denying his motion to suppress
evidence.    Delacruz’s voluntary and unconditional guilty plea waived all
nonjurisdictional defects that occurred prior to the plea. See United States v.
Lampazianie, 251 F.3d 519, 525 (5th Cir. 2001). Accordingly, the argument is
waived and the conviction is AFFIRMED.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.